Title: To John Adams from C. W. F. Dumas, 12 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 12e. Mars 1782
Monsieur

En vous confirmant mes deux Lettres d’hier, celle-ci est pour vous faire part, d’une Résolution que la Ville de Dort vient de prendre, par laquelle elle donne à Mr. De Gyzelaer, son digne Pensionaire, une marque touchante et honorable de son estime et de son approbation, et d’ailleurs non équivoque de sa disposition par rapport aux affaires publiques: par cette résolution elle s’attend qu’il ne se chargera d’aucun emploi Ministériel dans une autre Ville votante de la province, mais qu’il restera constamment attaché à la ville de Dort; et en revanche elle augmente d’un tiers les appointemens dont il a joui jusqu’ici en vertu de sa place.Partagez avec moi, Monsieur la joie que j’en ressens.
Dans une Lettre de la même Ville, arrivée ce matin de bonne main, on m’a fait lire ces paroles énergiques: “Nous brûlons ici du desir de reconnoître l’Indépendance Américaine.”

Je suis, comme vous savez pour toujours, avec autant d’attachement que de respect, Monsieur Votre très-humble & très-obeissant serviteur
Dumas

